The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                               August 1, 2019

                                 2019COA122

No. 18CA1655, Actarus, LLC v. Johnson — Probate — Persons
Under Disability — Guardianship of Incapacitated Persons —
Termination of or Change in Guardian’s or Conservator’s
Appointment; Taxation — Property Tax — Redemption of Real
Property of Person Under Disability

     A division of the court of appeals considers whether filing

guardianship reports with the probate court is sufficient to

constructively appoint a successor guardian pursuant to section

15-14-112(3), C.R.S. 2018. The division concludes that merely

filing such reports, without more, is insufficient.
COLORADO COURT OF APPEALS                                      2019COA122


Court of Appeals No. 18CA1655
Arapahoe County District Court No. 17CV32137
Honorable John L. Wheeler, Judge


Actarus, LLC,

Plaintiff-Appellant,

v.

Larnitta Darlene Johnson, by and through Bret Johnson, as next friend,

Defendant-Appellee.


                               ORDER AFFIRMED

                                   Division I
                           Opinion by JUDGE GROVE
                       Taubman and Hawthorne, JJ., concur

                           Announced August 1, 2019


Hatch Ray Olsen Conant, LLC, Robert W. Hatch, II, Christopher J. Conant,
Denver, Colorado, for Plaintiff-Appellant

Sparkman+Foote LLP, Kieran A. Lasater, Denver, Colorado; Pelz & Associates,
P.C., Harlan P. Pelz, Denver, Colorado, for Defendant-Appellee
¶1    Plaintiff-appellant, Actarus, LLC, appeals the district court’s

 declaration that defendant-appellee, Larnitta Darlene Johnson, has

 a statutory right of redemption to the property for which Actarus

 holds a treasurer’s deed. Because Johnson was under a legal

 disability and did not have a legal guardian when Actarus received

 a treasurer’s deed for the property from the Arapahoe County

 Treasurer, we affirm.

                           I.   Background

¶2    Johnson suffers from severe mental illness and has lived in an

 assisted care facility since 1997. Her husband, Robert Johnson, 1

 served as her court-appointed guardian until his death in 2012.

 That same year, Johnson failed to pay property taxes on a house

 that she owned. The county placed a tax lien on the property and

 then sold it. Actarus bought the lien from its original buyer and,

 when the lien went unredeemed, received a treasurer’s deed from

 the county in August 2017.




 1 Larnitta, her husband Robert, and her son Bret have the same
 last name. To avoid confusion, Larnitta is identified as “Johnson”
 in this opinion. Her husband and son are identified by first name.

                                   1
¶3    Robert had not filed his annual guardian’s report before his

 death, and so, beginning in March 2012, the probate court issued a

 series of delay prevention notices requesting updates on the

 guardianship as well as on Johnson’s status. The first of these was

 addressed to Robert, but after an unknown person filed Robert’s

 certificate of death with the Arapahoe County probate court,

 subsequent notices were addressed to the other members of

 Johnson’s family.

¶4    No one responded to the delay prevention notices until

 February 2013, when Johnson’s son Bret, apparently having

 learned of at least one of them, mailed a “Guardian’s Report –

 Adult” to the court. Using a court-approved form, Bret listed his

 name and contact information in the section entitled “guardian

 information,” wrote “this is the first report for the new guardian,”

 and checked a box indicating that he wished to “remain guardian.”

 He also provided information about Johnson’s health, activities,

 finances, and living conditions.

¶5    Even though it had received notice that Robert — Johnson’s

 initial court-appointed guardian — had died, and notwithstanding

 Bret’s representation in the report that he was “the new guardian,”


                                    2
 the probate court took no action to formally appoint Bret or anyone

 else as Johnson’s guardian. In fact, the probate court did nothing

 for nearly three years, when, in early 2016, it issued another delay

 prevention order — this time addressed to Bret — ordering him to

 file the guardian’s report for 2015 no later than February 4, 2016.

 Although Bret had never been formally appointed as Johnson’s

 guardian, the order included a bold “X” by the stock language, “[t]he

 Letters of Guardianship/Conservatorship that authorize you to act

 will be suspended if the document(s) remain delinquent.”

¶6    Bret filed a second guardian’s report, again identifying himself

 as Johnson’s guardian and indicating a desire to remain guardian.

 The pattern then repeated itself the next year. Each of Bret’s

 reports was handwritten on the standard court-prescribed form,

 which included a verification that it was being filed under penalty of

 perjury.

¶7    Meanwhile, the clock was running on the tax lien that the

 Treasurer had sold in 2013. The lien went unredeemed, and, on

 August 15, 2017, the Treasurer issued a treasurer’s deed to

 Actarus, which promptly recorded it.




                                   3
¶8    After the treasurer’s deed was issued, Bret formally petitioned

 the probate court to be appointed Johnson’s conservator and for his

 sister to be appointed guardian. Actarus then filed this quiet title

 action seeking a declaration that it was the sole legal owner of

 Johnson’s home. Johnson (acting through Bret with the district

 court’s approval) filed cross-claims against the Treasurer, for

 allegedly failing to comply with statutory notice and due diligence

 requirements, and counterclaims against Actarus, asserting that

 Johnson had a statutory right to redeem her interest in the

 property due to her legal disability.

¶9    Actarus moved for partial summary judgment, asking the

 court to “decree[] that Ms. Johnson has no right of redemption

 under C.R.S. § 39-12-104[, C.R.S. 2018].” The Treasurer also

 moved for summary judgment, arguing that the undisputed facts

 established that the treasurer’s deed had been validly issued. The

 district court granted the Treasurer’s motion but denied summary

 judgment for Actarus after concluding that Johnson was under a

 legal disability — and was without a guardian — when the

 treasurer’s deed was issued. As a result, the court concluded,

 section 39-12-104 applied to extend Johnson’s redemption period


                                    4
  by nine years beyond the date on which Actarus recorded the

  treasurer’s deed.

¶ 10   Actarus appeals the district court’s order denying its motion

  for summary judgment and declaration that Johnson has a right of

  redemption.2

                                  II.   Analysis

                           A.     Standard of Review

¶ 11   The district court ruled as a matter of law, basing its

  conclusions on its interpretation of the probate and tax codes. We

  review de novo questions of statutory interpretation. Stamp v. Vail

  Corp., 172 P.3d 437, 442 (Colo. 2007).

                      B.        The Right of Redemption

¶ 12   A homeowner who fails to pay property taxes risks losing her

  property through a treasurer’s deed. 3 §§ 39-11-101 to -109, C.R.S.



  2 On May 29, 2019, the parties presented oral arguments to this
  court. On May 30, 2019, this court stayed the appellate
  proceedings until the parties could demonstrate that the district
  court had entered a final, appealable order. On June 27, 2019, the
  district court issued a certification of final judgment pursuant to
  C.R.C.P. 54(b).
  3 The governing statutes use the phrases “treasurer’s deed” and “tax

  deed” interchangeably. See, e.g., § 39-11-129, C.R.S. 2018
  (“treasurer’s deed”); § 39-11-134, C.R.S. 2018 (“tax deed”). Most


                                        5
  2018. When taxes go unpaid, the county “may sell a tax lien on the

  property to a third party.” Red Flower, Inc. v. McKown, 2016 COA
160, ¶ 1. If the owner does not redeem the lien by paying the

  outstanding taxes and interest within three years of its issuance,

  “the holder of an unredeemed lien may obtain a treasurer’s deed for

  the property.” Id.

¶ 13   Typically, a treasurer’s deed “terminate[s] the taxpayer’s entire

  ownership interest in the subject property by conveying the totality

  of the land on which the taxes are delinquent.” Bolser v. Bd. of

  Comm’rs, 100 P.3d 51, 54 (Colo. App. 2004). It does so by

  “convey[ing] a paramount title, wiping out any other interest in the

  property.” Meyer v. Haskett, 251 P.3d 1287, 1291 (Colo. App.

  2010).

¶ 14   There are, however, some exceptions. For example, a

  treasurer’s deed is void “when the taxing entity lacked the authority

  or jurisdiction to issue it” and is voidable when it “is issued with

  authority but where that authority is exercised in an improper




  cases from this court use the phrase “treasurer’s deed,” and we will
  do likewise except where quoting statutory language that refers to a
  “tax deed.”

                                     6
  manner.” Lake Canal Reservoir Co. v. Beethe, 227 P.3d 882, 889

  (Colo. 2010). Both void and voidable deeds may be set aside by a

  court when challenged as part of an action to quiet title. See

  Sandstrom v. Solen, 2016 COA 29, ¶ 42.

¶ 15   Even validly issued treasurer’s deeds can be set aside in some

  situations. As relevant here, a property owner who is “under legal

  disability at the time of execution and delivery of a tax deed . . .

  shall have the right to make redemption of such property at any

  time within nine years from the date of the recording of such tax

  deed.” § 39-12-104(1). Thus, while a homeowner’s legal disability

  will not prevent the placement of a tax lien, the sale of that lien, or

  the subsequent issuance of a treasurer’s deed, the recordation of

  that deed does not extinguish a qualifying homeowner’s right to

  redeem the property.

¶ 16   It is undisputed that Johnson is incapacitated and needs a

  court-appointed guardian to look after her interests. The parties

  likewise appear to agree that if Johnson had had such a guardian

  at the time that the treasurer’s deed was issued, then she was not

  “under legal disability” as contemplated by section 39-12-104(1).

  As we explain below, Johnson’s “legal disability” (or lack thereof)


                                      7
  turns on whether Bret became her guardian once he began filing

  guardianship reports with the probate court. We conclude that

  Bret’s submission of these reports did not, without more, serve to

  install him as Johnson’s guardian. Thus, Johnson was under a

  legal disability when the treasurer’s deed was issued, and she

  accordingly had nine years to exercise her right of redemption

  following recordation of the treasurer’s deed.

                C.    Legal Disability and Guardianship

¶ 17   The statutes outlining the right of redemption do not define

  the phrase “under legal disability,” see §§ 39-12-101 to -113, C.R.S.

  2018, and its plain and ordinary meaning is capable of alternative

  reasonable interpretations. As a result, we may rely on canons of

  statutory construction, “including legislative history, the language

  of laws on the same or similar subjects, and the placement of a

  provision within the statutory framework,” to divine the General

  Assembly’s intent. Associated Gov’ts of Nw. Colo. v. Colo. Pub. Utils.

  Comm’n, 2012 CO 28, ¶ 11; see also 2B Norman Singer & Shambie

  Singer, Sutherland Statutory Construction § 51:2, Westlaw (7th ed.

  database updated Nov. 2018). Here, because they share the goal of

  ensuring that incapacitated individuals will not be deprived of an


                                    8
  opportunity to assert their rights, we look to Colorado’s statutes of

  limitation, which have special provisions for “person[s] under

  disability,” to assist our interpretation. § 13-81-101, C.R.S. 2018.

¶ 18   One of Colorado’s limitations statutes defines a “[p]erson

  under disability” as “any person who is a minor under eighteen

  years of age, a mental incompetent, or a person under other legal

  disability and who does not have a legal guardian.” § 13-81-101(3).

  Similarly, in the general limitations statute for child victims of

  sexual assault, a “person under disability” means “any person who

  is a minor under eighteen years of age, a person who has been

  declared mentally incompetent, or a person under other legal

  disability and who does not have a legal guardian.” § 13-80-

  103.7(3.5)(a), C.R.S. 2018. In Elgin v. Bartlett, 994 P.2d 411, 414

  (Colo. 1999), the Colorado Supreme Court determined the meaning

  of “person under disability” pursuant to section 13-81-101 and

  recognized that

             [a] person under disability, for whom the court
             has not appointed a legal representative, is
             protected by the statute of limitations’ tolling
             provisions. See § 13-81-103(1)(c), 5 C.R.S.
             (1999). The statute of limitations begins to
             run when the minor reaches the age of
             eighteen or when, if it does, a court appoints a


                                     9
            legal representative for the minor. Court
            appointment of the legal representative averts
            the minor’s legal disability for purposes of
            litigating the minor’s rights, thereby rendering
            inapplicable the tolling provisions. See § 13-
            81-103(1)(a), 5 C.R.S. (1999). The statute
            defines a “legal representative” as “a guardian,
            conservator, personal representative, executor,
            or administrator duly appointed by a court
            having jurisdiction of any person under
            disability or his estate.” § 13-81-101(2).

  (Emphasis added.)

¶ 19   Considering the similar statutory tolling provisions, and in

  light of the holding in Elgin, 994 P.2d at 414-15, we conclude that,

  for the purposes of section 38-12-104(1), an “owner of real property”

  who “is under legal disability” includes an individual who a court

  has determined is incapacitated and who does not have a legal

  guardian who can advocate on her behalf.

¶ 20   Actarus asserts that Johnson is not entitled to a right of

  redemption because Bret, although never formally appointed by the

  court, was nonetheless Johnson’s “admitted guardian.” Because

  Johnson had a guardian, Actarus contends, she did not have a

  “legal disability” and was not entitled to a nine-year redemption

  period. Actarus offers three arguments in support of its position:

  (1) Bret was appointed as successor guardian pursuant to section


                                   10
  15-14-112(3), C.R.S. 2018; (2) Bret was a “de facto guardian”; and

  (3) Johnson is estopped from denying Bret’s status as guardian due

  to statements that Bret made in the guardian reports that he

  periodically filed with the district court. We address each

  contention in turn.

                        1.   Successor Guardian

¶ 21   The parties agree that Johnson’s guardianship continued to

  exist when the treasurer’s deed was issued — despite Robert’s

  death — because Johnson is alive and the probate court never

  issued a termination order. See § 15-14-301, C.R.S. 2018 (“A

  person becomes a guardian of an incapacitated person upon

  appointment by the court. The guardianship continues until

  terminated, without regard to the location of the guardian or

  ward.”). The parties disagree, however, as to whether the office of

  guardian was vacant when the treasurer’s deed was issued.

¶ 22   The district court determined that the office was vacant (that

  is, that Bret was not Johnson’s guardian) because, after Robert’s

  death, Bret and the probate court did not follow the statutory

  procedures for the appointment of a successor guardian. The

  district court acknowledged that Bret periodically responded to the


                                   11
  probate court’s requests for the submission of the annual

  guardian’s report for Johnson, and it further acknowledged that

  Bret identified himself as “the new guardian” for Johnson beginning

  in early 2013. But “treat[ing] [Bret] as a guardian,” the district

  court concluded, is not the same thing as “order[ing] Bret’s

  appointment as guardian.” In other words, the district court found

  that the probate court’s “administrative oversight” did not result in

  Bret’s assumption of Johnson’s guardianship by acquiescence.

¶ 23   Actarus contends that the district court erred in reaching this

  conclusion because the procedural formalities required for the

  creation of a guardianship and the appointment of an initial

  guardian do not apply to successor guardians. Instead, Actarus

  asserts that the delay prevention orders, together with Bret’s

  responses to them, effectively appointed Bret as Johnson’s

  successor guardian. We disagree.

¶ 24   Section 15-14-112(3) governs the appointment of a successor

  guardian and states as follows:

             The court may appoint an additional guardian
             . . . at any time, to serve immediately or upon
             some other designated event, and may appoint
             a successor guardian . . . in the event of a
             vacancy or make the appointment in


                                    12
            contemplation of a vacancy, to serve if a
            vacancy occurs. An additional or successor
            guardian . . . may file an acceptance of
            appointment at any time after the
            appointment, but not later than thirty days
            after the occurrence of the vacancy or other
            designated event. The additional or successor
            guardian . . . becomes eligible to act on the
            occurrence of the vacancy or designated event,
            or the filing of the acceptance of appointment,
            whichever occurs last.

¶ 25   Subsection (3) thus provides that a successor guardian takes

  office only after a court appoints him and he has accepted the

  appointment. But it does not establish specific procedures for

  either of these steps. To resolve the questions raised by Actarus in

  this case, we need only consider whether Bret accepted the

  “appointment” that Actarus claims was effectuated by the probate

  court’s delay prevention orders. Because Bret did not accept, we

  hold that he did not become Johnson’s guardian.

¶ 26   In general, a person appointed by a court to be a guardian

  must accept his appointment before he is eligible to act. See In re

  Estate of Morgan, 160 P.3d 356, 359 (Colo. App. 2007) (court lacked

  statutory authority to appoint guardian when nominee did not file

  an acceptance of office). Acceptance is completed by filing a signed

  and verified “acceptance of office” with the court that includes,


                                    13
  among other things, a criminal background check, information

  about civil judgments and civil protection orders, and a credit

  report. § 15-14-110(1), C.R.S. 2018. 4

¶ 27   While section 15-14-112(3), which governs the appointment of

  a successor guardian, also requires an appointee to file an

  “acceptance of appointment” before acting as guardian, it does not

  outline procedures for accepting the appointment. But the need to

  ensure that the successor guardian will faithfully discharge his

  responsibilities to the ward is just as great. See Arguello v. Balsick,

  2019 COA 20M, ¶ 23 (“The purpose of guardianship is to protect

  and assist incapacitated persons; however, because a guardian

  constitutes a restriction on an incapacitated person’s liberty or

  access to property, guardianship proceedings implicate and require

  due process of law.”). Because the paramount concern of a

  guardianship remains the well-being of the ward, we see no reason

  to deviate from statutory procedures intended to satisfy that


  4 Some nominees, including public administrators and parents, are
  exempted from attaching this additional information to the form
  accepting appointment. § 15-14-110(4), C.R.S. 2018. Upon a
  showing of good cause, a court may also waive the requirements
  that a nominee submit these documents. § 15-14-110(4)(g).


                                    14
  requirement when considering the appointment of a successor

  guardian. 5

¶ 28   For these reasons, we reject Actarus’ argument that Bret

  accepted appointment as guardian by filing the guardian reports

  and subjecting himself to the probate court’s jurisdiction. In

  support of this argument, Actarus cites Morgan, 160 P.3d at 359,

  for the proposition that an “acceptance of appointment” is merely a

  filing by the guardian whereby the guardian consents to the

  personal jurisdiction of the probate court. But Morgan never

  reached that question. Rather, the division considered only

  whether the probate court could appoint an unwillingly nominated

  guardian (in that case, the El Paso County Department of Human

  Services) over the nominee’s objection. Because the nominee

  “objected to the appointment, did not consent to it, and, thus, did

  not accept it,” the division did not have occasion to consider what

  steps would have been necessary to formalize the appointment. Id.



  5 We note that JDF 805, the court-prescribed form for a guardian’s
  acceptance of office, implicitly follows the same approach by making
  clear that any nominee, including an emergency or temporary
  guardian, must provide extensive background information to the
  probate court in order to finalize the appointment.

                                   15
¶ 29   We hold that the requirement that a person nominated to be

  guardian file an “acceptance of appointment” is not satisfied by

  filing guardian reports. Before acting as a successor guardian, a

  nominee must file an “acceptance of office” and submit to the court

  any and all associated information required by the statute. § 15-

  14-110(1). The court, in turn, must review and approve that

  information and issue letters of guardianship that define the scope

  of the guardian’s authority and authorize the guardian to act.

  Because Bret did not submit this information, letters of

  guardianship were never issued, and he was never authorized to act

  as Johnson’s guardian.

                        2.    De Facto Guardian

¶ 30   Actarus nevertheless asserts that in situations where a

  guardianship is created, but no guardian is appointed, a person

  who acts as a legal guardian becomes a “de facto guardian” subject

  to all the responsibilities that attach to a court-appointed guardian.

¶ 31   The district court rejected this argument and explained that

  “the Court cannot consider Bret a de facto guardian under the

  common law. Any common law powers of appointment the probate

  court may have had were displaced by the provisions in the Probate


                                    16
  Code governing appointment. See Beren v. Beren, 2015 CO 29,

  ¶ 29.”

¶ 32   Actarus contends that this was error because the probate code

  does not contain any specific procedural or substantive provisions

  for dealing with a vacancy in the office of guardian, and the

  common law “fills the gap.”

¶ 33   Although the death of a guardian terminates the guardian’s

  appointment, it does not terminate the guardianship. See § 15-14-

  112(1). Instead, the guardianship of an incapacitated adult

  terminates only upon the death of the ward or upon an order of the

  court. §§ 15-14-301, -318(1). This creates the possibility of a

  vacancy in the office of guardian while the guardianship continues.

¶ 34   The probate code accounts for this situation by permitting the

  probate court to appoint a successor guardian “in the event of a

  vacancy or . . . in contemplation of a vacancy, to serve if a vacancy

  occurs.” § 15-14-112(3). By establishing procedures for filling a

  vacancy in the office of guardian, the probate code displaced the

  common law to the extent that it would allow for the recognition of




                                    17
  a “de facto guardian” under the circumstances here. See § 15-10-

  103, C.R.S. 2018.6

                        3.   Judicial Admissions

¶ 35   Actarus asserts that the district court erred in disregarding

  Bret’s “judicial admissions” that Johnson was under the protection

  of her court-appointed guardian. We disagree.

¶ 36   Actarus relies primarily on Holiday Acres Property Owners

  Ass’n, Inc. v. Wise, 998 P.2d 1106, 1110 (Colo. App. 2000), for the

  proposition that a party’s statements and admissions concerning its

  legal status are facts subject to the doctrine of judicial admissions.

  In Wise, a division of this court held that a party’s averments in

  responses to interrogatories and in other evidence that it was a

  common interest ownership community constituted judicial




  6 An exhaustive search reveals only a single Colorado case that uses
  the phrase “de facto guardian.” In re J.C.T., 176 P.3d 726, 735
  (Colo. 2007). In J.C.T., the supreme court discussed Colo. RPC
  1.14 as it stood when the case was published, noting that the
  comment to that rule stated that “[i]f the person [under a disability]
  has no guardian or legal representative, the lawyer must often act
  as a de facto guardian.” Id. The version of the rule cited in J.C.T.
  was effective until January 1, 2008, when the entire rule was
  repealed and reenacted with amendments that did not change its
  scope. The comments to the current version of the rule no longer
  include a reference to a “de facto guardian.”

                                    18
  admissions. However, the doctrine of judicial admission “has been

  applied in very limited contexts,” none of which are present here.

  People v. McKimmy, 2014 CO 76, ¶ 17 (quoting People v. Curren,

  228 P.3d 253, 257 (Colo. App. 2009)). Furthermore, there is no

  indication that Wise extends beyond its narrow holding.

¶ 37   “A judicial admission is a formal, deliberate declaration which

  a party or his attorney makes in a judicial proceeding for the

  purpose of dispensing with proof of formal matters or of facts about

  which there is no real dispute.” Kempter v. Hurd, 713 P.2d 1274,

  1279 (Colo. 1986). It is a doctrine that relates to proof of facts. It

  “does not apply to propositions of law.” Miller v. Brannon, 207 P.3d
923, 929 (Colo. App. 2009).

¶ 38   Actarus identifies as “judicial admissions” statements that

  Bret made in guardian’s reports that he filed in the probate court,

  as well as statements appearing in the motion to substitute parties

  that Johnson’s attorney filed in the district court. But as we have

  already discussed, whether Bret succeeded his father as guardian,

  and, if so, at what point his succession was effective, turns on

  whether his putative appointment complied with section 15-14-

  112(3). That presents a question of law, not of fact. See McKimmy,


                                     19
  ¶ 17 (judicial admissions apply to facts, not legal consequences of

  those facts). The district court therefore correctly declined to treat

  statements by Bret and by Johnson’s attorney as judicial

  admissions.

                            III.   Attorney Fees

¶ 39   Johnson requests attorney fees and double costs pursuant to

  C.A.R. 38(b) and section 13-17-102(4), C.R.S. 2018. Although

  Actarus did not succeed in this appeal, it advanced cogent and

  well-supported arguments. See Mission Denver Co. v. Pierson, 674
P.2d 363, 365 (Colo. 1984) (“Standards for determining whether an

  appeal is frivolous should be directed toward penalizing egregious

  conduct without deterring a lawyer from vigorously asserting his

  client’s rights.”); see also Janicek v. Obsideo, LLC, 271 P.3d 1133,

  1140 (Colo. App. 2011) (“[A] claim is not frivolous ‘if it is meritorious

  but merely unsuccessful[.]’” (quoting Hamon Contractors, Inc. v.

  Carter & Burgess, Inc., 229 P.3d 282, 299 (Colo. App. 2009))). We

  therefore decline to award fees to Johnson.

                             IV.    Conclusion

¶ 40   We affirm the district court’s order and deny Johnson’s

  request for attorney fees and costs.


                                     20
JUDGE TAUBMAN and JUDGE HAWTHORNE concur.




                     21